DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Status of the Application
1.	Claims 1-11 and 22 have been examined in this application. Claim 22 has been newly added. Claim 15 is canceled. Claims 12-14 and 16-21 remain withdrawn pursuant to the restriction requirement of 5/28/2021. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 7/15/2022.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,651,788 to Forwood in view of U.S. Patent Application Publication 2013/0192001 to Rensink et al. (hereinafter Rensink).
As per claim 1, Forwood teaches:  A mattress with adjustable height and hardness (see Forwood, Fig. 1-4, “mattress construction…to provide in one mattress sections of different resilient properties”), the mattress comprising: 
a base layer (see Fig. 4, layer comprising spring units [9/10] comprising a top surface, a bottom surface and a plurality of side surfaces (see Fig. 4, spring unit layer [9/10] has a top surface [abuts padded cover 11], a bottom surface [approx 12] and side surfaces [approx 3]); 
at least two upper layers (see Fig. 1-4, padded cover [11] and resilient pads [7/8]) selected from a plurality of upper layers having different thicknesses and levels of hardness (see page 1, col. 2, lines [29-37]: padded cover [11] and resilient pads [7/8) “preferably of different resilient properties”), each of the at least two upper layers comprising a top surface, a bottom surface and a plurality of side surfaces (see at least Figs. 1-4, also may be considered inherent properties of a 3D structure), the at least two upper layers being made of resilient material (see col. 2, lines [31-32]: “sponge rubber or similar material”) and being adapted to be removably stacked over the base layer (see col 1, lines [50-55]: “independent elements may be selected with the weights of the occupants in mind” and col. 2, lines [44-54]: further selectability of different elastic pads is disclosed based on weights of occupants); 
a flexible cover (see Fig. 1-4, mattress cover [1, 2, 3]) for seamlessly covering: 
the top surface of the topmost upper layer (see Fig. 4, top of cover [1] covers resilient pads [7/8]); 
the side surfaces of the plurality of upper layers (see Fig. 1-4, and col. 2, lines [38-43], at least [3] covers sides); and 
at least partially the side surfaces of the base layer (see Fig. 1-4, at least wall [3] covers part of exterior of base layer [9/10]); 
wherein the height and the hardness of the mattress varies according to the number of the selected upper layers and to the thickness and the hardness levels of the selected upper layers (see col. 2 lines [44-55] thru col. 3, lines [1-11]: it is contemplated that the various elements and their numbers may be added, reversed, and/or rearranged based on the weights of the occupant to provide maximum comfort). The examiner also notes that a greater number of layers (verses fewer layers) would inherently increase both a thickness and height of the overall mattress.
Forwood does not explicitly teach the following which is described by Rensink:
a plurality of attachment mechanisms (see Fig. 2-5, connector systems [50] and para [0031]) having a length adapted to vary according to the height of the mattress (see para [0031]: use of “buckles” would at least provide for length adjustability of strap [60], see also para [0034]: “strap length adjusters could be provided”), each attachment mechanism comprising: 
a first member secured to the flexible cover (see Fig. 2, [52] topper connector); 
a second member secured to the base layer (see Fig. 2, [54]: mattress connector); 
wherein the first member and the second member are adapted to detachably mate to one another to solidly maintain the flexible cover to the base layer (see Fig. 2-4, [52/54] detachably mate via a strap [60] placed between the connectors).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Forwood with these aforementioned teachings of Rensink to have added the plurality of attachment mechanisms (strap connectors) of Rensink to the existing mattress structure and cover of Forwood to provide an improved and adjustable means of more securely attaching the mattress cover of Forwood to its base structure which would further allow for a plurality of different configurations (heights, thicknesses, numbers) of its padded resilient elements within based on user comfort preferences. Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
As per claim 2, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and additionally Forwood teaches:  the mattress further comprising a base cover (see Fig. 1-4, peripheral wall cover [3] portion of cover [1]) adapted to wrap the base layer. 
Rensink also teaches: the second member of the attachment mechanism being secured to the base cover (see Fig. 2-5, mattress connectors [54] are sewn to an exterior of the mattress [12]). The Examiner notes this location of attachment would be equivalent to an exterior of wall cover [3] of Forwood.
As per claim 3, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 2, however Forwood does not explicitly teach: the base cover being made of a semi-rigid material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a semi-rigid material for the base cover for greater strength and durability for connection with the lower attachment connector, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 4, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Rensink also teaches:  the second member of each of the plurality of attachment mechanisms being attached to the bottom surface of the base layer (see Fig. 4, at least a portion of [56] is shown extending underneath the bottom surface of mattress [12], see also para [0031]).
As per claim 5, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Forwood also teaches: wherein the top and the bottom surfaces of the at least one upper layer are made of material (see col. 2, lines [30-32]: use of “sponge rubber” is disclosed for [7/8]).
Forwood does not explicitly disclose wherein [the top and bottom surfaces] are made of material increasing friction between the layers.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected material such as sponge rubber for an outer surface of the resilient pads of Forwood as well for increased friction to decrease unwanted slipping of the pads, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
As per claim 6, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Forwood also teaches: wherein a top surface of a first of the at least two upper layers is adapted to frictionally engage with a bottom surface of a second of the at least two upper layers (see Fig. 1-4, top surfaces of resilient pads [7/8] would frictionally engage a bottom surface of padded cover [11] to at least some degree.
As per claim 7, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Forwood also teaches: each of the upper layers having a hardness level being lower or equal than the base layer (see col. 2, lines [15-37]: base layer is formed of spring elements [12] which as a whole would inherently have a greater hardness than the padded or sponge rubber constructions of cover [11] and pad layers [7/8]).
As per claim 8, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Forwood also teaches: the flexible cover having side walls made of a first expandable material (see Fig. 1-3, sides [3] are inherently made of “a material”) and a top surface made of a second material (see Fig. 1-4, [6]: uniform pad), the rigidity of the first material being different than the rigidity of the second material (although not explicitly described, the uniform pad [6] is shown to have a greater thickness than side walls [3] and thus would have a different overall rigidity).
As per claim 9, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Rensink also teaches: the mattress comprising four attachment mechanisms, the first members of two of the attachment mechanisms being attached per longitudinal side of the flexible cover (see Fig. 2, at least two topper connectors [52] are shown on a side of mattress [12]) and the second members of the two other attachment mechanisms being attached per longitudinal side of the base layer (see Fig. 2, at least two mattress connector members [54] are shown on a side of the mattress [12]). Also note: see Fig. 1 and para [0030], Fig. 1 shows at least two connectors at a ends of the mattress. Para [0030] also disloses: “Further, although not shown, one or more connector systems 50 could also be placed at the sides 18 of the mattress to couple the topper 30 to the mattress 12 along the sides.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Forwood with these aforementioned teachings of Rensink to have added the plurality of attachment mechanisms (strap connectors) of Rensink to the existing mattress structure and cover of Forwood, to provide an improved and adjustable means of more securely attaching the mattress cover of Forwood to its base structure which would further allow for a plurality of different configurations (heights, thicknesses, numbers) of its padded resilient elements within based on user comfort preferences.
As per claim 10, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Rensink also teaches: each of the attachment mechanisms comprising a length adjusting mechanism (see page 3, para [0034]: discloses “strap length adjusters”).
As per claim 11, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 10, and Rensink also teaches:
the mattress further comprising a first strap attached to the flexible cover (see Fig. 2, fabric segment [56]) and a second strap attached to the base layer (see Fig. 2, lower fabric segment [56] below [54]), the attachment mechanisms comprising: 
a first buckle (see para [0031]: “Other types of interlocking connectors could be used, such as snaps, a hook and loop fastener material, buttons, clips, buckles, ties, hook and eye connectors and the like”) attached to the first strap (see Fig. 2, [52]);  
a second buckle (see para [0031] and above citation) attached to the second strap (see Fig. 2, [54]), the second buckle being adapted to mate and attach with the first buckle (see Fig. 2, mated via strap [60]); 
the length adjusting mechanism (see para [0034]: “strap length adjusters”) being an adjustable slide adapted to receive one of the first or second strap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Forwood with these aforementioned teachings of Rensink to have added the plurality of attachment mechanisms (strap connectors) of Rensink to the existing mattress structure and cover of Forwood, to provide an improved and adjustable means of more securely attaching the mattress cover of Forwood to its base structure which would further allow for a plurality of different configurations (heights, thicknesses, numbers) of its padded resilient elements within based on user comfort preferences.
As per claim 22, Forwood as modified by Rensink teaches all the limitations as described in the above rejection of claim 1, and Rensink also teaches: the flexible cover seamlessly covering junctions between the top surface and the plurality of side surfaces of the at least one upper layer and the top surface and the plurality of side surfaces of the base layer (see Forwood, col. 2, lines [4-14]: as described, zipper fastener access [5] of Forwood is only located on foot end and two sides of the overall mattress, leaving the head end being a “seamless” (e.g. continuous) covering from top [1] of cover member to portions [3] covering base/spring units [9/10]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show adjustable mattresses and encasements with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/22/2022